Filed 8/30/22 P. v. Ayala CA2/3

 NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

 Ca l ifornia Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on
 o p inions not certified for publication or ordered published, except as specified by rule 8.1115(a). This
 o p inion has not been certified for publication or ordered published for purposes of rule 8.1115(a).



IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                        SECOND APPELLATE DISTRICT
                                     DIVISION THREE


 THE PEOPLE,                                                         B311702

        Plaintiff and Respondent,                                    Los Angeles County
                                                                     Super. Ct. No. BA121247
        v.

 JUAN CARLOS SANCHEZ AYALA

      Defendant and Appellant.

 In re                                                               B315206

 JUAN CARLOS SANCHEZ AYALA                                           Los Angeles County
                                                                     Super. Ct. No. BA121247
        on Habeas Corpus.




       ORIGINAL PROCEEDINGS on petition for writ of habeas
corpus, Robert D. Mackey, Judge. Petition granted with
directions.
      APPEAL from an order of the Superior Court of Los
Angeles County, Craig J. Mitchell, Judge. Reversed and
remanded with directions.
      Jonathan E. Demson, under appointment by the Court of
Appeal, for Defendant, Appellant, and Petitioner.
      Rob Bonta, Attorney General, Lance E. Winters, Chief
Assistant Attorney General, Susan Sullivan Pithey, Assistant
Attorney General, David E. Madeo and J. Michael Lehmann,
Deputy Attorneys General, for Plaintiff and Respondent.
            _______________________________________

                           INTRODUCTION

      In 1996, a jury convicted Juan Carlos Sanchez Ayala of first
degree murder and found a principal was armed with a gun
during the crime. The court sentenced Ayala to 26 years to life in
prison. A different panel of this division affirmed Ayala’s
conviction in 1997. (People v. Ayala (Oct. 29, 1997, B102520)
[nonpub. opn.].)
      In 2019, Ayala filed a petition to vacate his conviction and
reduce his sentence under former Penal Code1 section 1170.95
(now § 1172.6).2 Ayala argued he was convicted of murder under
either the natural and probable consequences doctrine or the
felony murder rule and couldn’t now be convicted of the same
crime under sections 188 and 189, as those statutes were



1   All undesignated statutory sections are to the Penal Code.
2Effective June 30, 2022, Penal Code section 1170.95 was renumbered
section 1172.6, with no change to the text (Stats. 2022, ch. 58, § 10).
For convenience, we refer to the former statute number throughout
this opinion.




                                     2
amended by Senate Bill No. 1437 (S.B. 1437) (2017–2018 Reg.
Sess.) (Stats. 2018, ch. 1015, § 2). The court denied Ayala’s
resentencing petition without issuing an order to show cause,
finding the jury convicted Ayala of murder under a direct aiding
and abetting theory, or, alternatively, that Ayala was a major
participant in the underlying murder and acted with reckless
indifference to human life. Ayala appealed from the order
denying his resentencing petition.
       While his appeal was pending, Ayala filed in this Court a
petition for writ of habeas corpus, seeking reduction of his
murder conviction from first to second degree under People v.
Chiu (2014) 59 Cal.4th 155 (Chiu), which invalidated the natural
and probable consequences doctrine as a means to establish
culpability for first degree murder. We issued an order to show
cause why Ayala’s habeas petition should not be granted and
informed the parties we would hear and consider the petition at
the same time as Ayala’s appeal. In this consolidated opinion, we
decide Ayala’s appeal from the order denying resentencing and
his petition for writ of habeas corpus.
       As for Ayala’s appeal, the parties agree that he made a
prima facie showing for relief under section 1170.95 and that the
court erred in denying his resentencing petition without first
issuing an order to show cause and holding an evidentiary
hearing. The People oppose Ayala’s habeas petition, however.
While they don’t dispute the court at Ayala’s trial committed
instructional error under Chiu, the People argue any error was
harmless beyond a reasonable doubt because overwhelming
evidence supports a finding that Ayala was a direct aider and
abettor of murder.




                                3
      We grant Ayala’s habeas petition, concluding the Chiu
error was not harmless beyond a reasonable doubt. We also agree
with the parties that the court erred when it denied Ayala’s
resentencing petition. We therefore reverse Ayala’s murder
conviction, reverse the order denying his resentencing petition,
and remand the matter for further proceedings.

                    FACTUAL BACKGROUND

       In September 1995, Ayala was a member of the Hollywood
Locos gang, a subset of the Mara Salvatrucha gang. One morning
that month, around 2:30 a.m., Ayala and two fellow Hollywood
Locos members—Gustavo Aguirre and Jaime Castillo—entered
territory controlled by the Plantone gang, one of Mara
Salvatrucha’s rivals.3
       Ayala, Castillo, and Aguirre, who were all dressed
similarly, approached the front porch of an apartment building
where Michael Muse and Randy Price were drinking beer and
smoking cigarettes. Ayala and Aguirre stood about 10 feet from
the porch, while Castillo approached Muse and Price. Castillo
asked for a cigarette, and Aguirre asked for a beer. Price told
Castillo he only had a half-smoked cigarette and signaled that he
didn’t have any more beer. Although it appeared Ayala and
Aguirre were keeping watch, Price didn’t observe Ayala say or do
anything while standing near the gate.
       Castillo then stated that he was from “East Side Plantone.”
When Muse replied that he was from “West Side Plantone,”



3According to the People’s gang expert, members of one gang will
sometimes enter a rival gang’s territory to start a “conflict” with
members of the rival gang. These conflicts often end in violence.




                                   4
Castillo drew a handgun and shot Muse three times, killing him.
Another shot missed Muse and struck a door behind him. Price
started running away but fell. Castillo followed Price and held
the gun to his head, but Castillo didn’t pull the trigger. Price fled.
      After the shooting, Ayala returned to the apartment where
he sometimes lived with another Hollywood Locos member, Leo
V. Ayala told Leo that he (Ayala) had “blasted a Plantone.” Ayala
hid the gun that Castillo used to shoot Muse in Leo’s closet.
      Ayala testified at trial. He denied participating in the
murder or otherwise being with Castillo and Aguirre when Muse
was shot. Instead, Ayala claimed, he was at his girlfriend’s house.
Ayala also denied taking a gun to Leo’s apartment after the
shooting.

                PROCEDURAL BACKGROUND

1.    The Trial and Original Appeal
        The People charged Ayala with one count of murder and
one count of attempted murder, and they alleged that a principal
used a firearm during the offenses.
        At trial, the court (Judge Mackey) instructed the jury on
the natural and probable consequences doctrine and direct aiding
and abetting principles as means of finding Ayala guilty of first
and second degree murder. During closing argument, the
prosecutor argued the jury could convict Ayala of first degree
murder if it found he directly aided and abetted Muse’s murder or
if it found he intended only to aid and abet an assault, the
natural and probable consequence of which was murder.
        The jury found Ayala guilty of first degree murder and not
guilty of attempted murder. The jury also found a principal used
a firearm during the murder. The court sentenced Ayala to 26




                                  5
years to life in prison. A different panel of this division affirmed
Ayala’s conviction on direct appeal in an unpublished opinion.
(People v. Ayala, supra, B102520.)
2.    The Resentencing Petition
       In January 2019, Ayala filed a resentencing petition under
section 1170.95, asserting he was convicted of murder under the
natural and probable consequences doctrine or the felony murder
rule and could not currently be convicted of murder under
sections 188 and 189, as those statutes were amended by S.B.
1437. The court (Judge Mitchell) appointed counsel for Ayala.4
The People opposed Ayala’s petition, and Ayala filed a reply.
       In March 2021, the court held a hearing on Ayala’s
resentencing petition. The court denied Ayala’s resentencing
petition without issuing an order to show cause or allowing the
parties to present evidence. According to the court, the People
presented strong evidence at trial showing Ayala acted with an
intent to kill. The court also concluded the jury necessarily found
Ayala shared “the killer’s intent to kill” when it convicted him of
first degree murder. Alternatively, the court found Ayala was
ineligible for relief because the evidence showed he was a major
participant in the murder and acted with reckless disregard for
human life.
       Ayala appealed from the order denying his resentencing
petition.




4In November 2020, after the court denied his motion brought under
People v. Marsden (1970) 2 Cal.3d 118 (Marsden), Ayala chose to
represent himself.




                                  6
3.    The Habeas Petition
       After filing his appeal, Ayala filed a petition for a writ of
habeas corpus in this Court. In his petition, Ayala asserts his
murder conviction is invalid under Chiu because the jury was
instructed it could find him guilty of first degree murder under a
natural and probable consequences theory and nothing in the
record confirms beyond a reasonable doubt that the jury relied on
a legally valid theory.
       We issued an order to show cause why Ayala’s habeas
petition should not be granted and informed the parties that we
would consider Ayala’s petition at the same time as his appeal.

                          DISCUSSION

1.    Ayala’s Habeas Petition (B315206)
       In his habeas petition, Ayala asserts the court committed
prejudicial error when it instructed the jury at his trial that it
could convict him of first degree murder under the natural and
probable consequences doctrine. While the People agree the
court’s instructions were erroneous, they argue any error was
harmless because overwhelming evidence establishes the jury
convicted Ayala of murder under a legally valid theory of
culpability. For the reasons discussed below, we agree with Ayala
and grant his habeas petition.
      1.1.   Relevant Proceedings
      At Ayala’s trial, the court (Judge Mackey) instructed the
jury on the natural and probable consequences doctrine and
direct aiding and abetting principles.
      With respect to the natural and probable consequences
doctrine, the court instructed the jury as follows: “One who aids




                                 7
and abets is not only guilty of the particular crime that to his
knowledge his confederates are contemplating committing, but he
is also liable for the natural and probable consequences of any
criminal act that he knowingly and intentionally aided and
abetted. You must determine whether the defendant is guilty of
the crime originally contemplated, and, if so, whether the crime
charged in Count One was a natural and probable consequence of
such originally contemplated crime. [¶] You must determine
whether or not the defendant encouraged or facilitated some sort
of activity which foreseeably led to the ultimate crime. The
defendant need not intend that the ultimate crime be committed,
nor need he even personally foresee that it may be committed. It
is enough, objectively, [if] it is reasonably foreseeable from the
defendant’s actions that the ultimate crime may occur.”
       The court also instructed the jury on principles of
premeditation and deliberation. Relevant here, the court
instructed the jury, “If you find that the killing was preceded and
accompanied by a clear, deliberate intent on the part of the
defendant to kill, which was the result of deliberation and
premeditation, so that it must have been formed upon pre-
existing reflection and not under a sudden heat of passion or
other condition precluding the idea of deliberation, it is murder of
the first degree.” But the court also provided the following
instruction: “To constitute a deliberate and premeditated killing,
the slayer must weigh and consider the question of killing and the
reasons for and against such a choice and, having in mind the
consequences, he [or] she decides to and does kill.” (Italics added.)
       During her closing argument, the prosecutor addressed
direct aiding and abetting principles and the natural and
probable consequences doctrine as methods of establishing




                                  8
Ayala’s culpability for first or second degree murder. The
prosecutor’s argument addressing each theory spans about two
pages of the reporter’s transcript.
       The prosecutor said this about the natural and probable
consequences doctrine:
       “Ladies and gentlemen, even if the only thing [Ayala]
thinks is going to happen is an armed assault, did he do anything
to encourage that armed assault? By standing guard does he do
anything? By standing as a look-out does he do anything to help?
Even if he stands there silent, he is there as a show of force, and
he’s there to encourage the commission of the crime.
       “Even if the crime escalates to murder, the question for you
will be—well, the next question is: well, were other crimes
committed by the actual perpetrator? Let’s assume he went over
there thinking they were just going to display force. That is an
armed assault.
       “Were other crimes the natural and probable consequence?
In other words, were they reasonably foreseeable? If you walk up
to a rival intending to face them off, do you walk into rival hood
looking for a confrontation?
       “Is it reasonably foreseeable in a gang environment that if
you’ve given somebody your gun, that gun could be used or
somebody is going to die?
       “So you see, ladies and gentlemen, even if you want to give
the defendant the benefit of the doubt and say he didn’t really
know anybody was really gonna die, he knew by walking into
[rival gang territory] what the consequences were.
       “He knew, and as a result, he stands in the shoes of those
who actually pull the trigger because he participates in




                                 9
something that is so egregiously dangerous that he stands in the
shoes of those who actually fire the gun.
       “Principals are equally guilty of the same crimes, not only
the contemplated crime, but [also] the resulting crime.
       [¶] …[¶]
       “Because even if the defendant didn’t act in a way that was
willful, deliberate and premeditated, if his cohort—if his co-
principal did, it’s all for one, and one for all. He is equally
culpable of the crime ultimately committed. That’s the law.
That’s what you’re sworn to uphold.”
       According to the verdict forms, the jury found Ayala guilty
of first degree murder but not guilty of attempted murder. The
jury also found that “a principal in the offense was armed with a
firearm.”5
      1.2.   Chiu and the Natural and Probable
             Consequences Doctrine
       In Chiu, the California Supreme Court held aiders and
abettors could not be convicted of first degree premeditated
murder under a natural and probable consequences theory. The
court reasoned, “the connection between the defendant’s
culpability and the perpetrator’s premeditative state is too
attenuated to impose aider and abettor liability for first degree
murder,” “especially in light of the severe penalty involved.”
(Chiu, supra, 59 Cal.4th at p. 166.) Thus, following Chiu, it is
error for a trial court to instruct a jury it can convict a defendant


5In its instructions, the court defined “principals” as follows: “Those
who directly and actively commit or attempt to commit the act
constituting the crime” or “[t]hose who aid and abet the commission or
attempted commission of the crime.”




                                  10
of first degree murder if it finds he intended to aid and abet a
target offense, the natural and probable consequence of which
was murder. (Id. at pp. 166–167.)6
       We agree with the parties that the trial court erred when it
instructed the jury that it could convict Ayala of first degree
premeditated murder under a natural and probable consequences
theory. The court’s instructions permitted the jury to convict
Ayala of first degree murder even if it found he did not harbor a
commensurate mental state. (Chiu, supra, 59 Cal.4th at p. 167.)
       When a jury is instructed on two legal theories, one of
which is legally erroneous, we must determine whether the error
is harmless beyond a reasonable doubt under Chapman v.
California (1967) 386 U.S. 18 (Chapman). (People v. Aledamat
(2019) 8 Cal.5th 1, 3 (Aledamat); see also Chiu, supra, 59 Cal.4th
at p. 167.) In such a case, we presume the legally invalid theory
infected the verdict because jurors “ ‘ “are not generally equipped
to determine whether a particular theory of conviction submitted
to them is contrary to law … .” ’ ” (In re Martinez (2017) 3 Cal.5th
1216, 1224 (Martinez).)
       Under Chapman, error is harmless if the record establishes
beyond a reasonable doubt that the error did not contribute to the
verdict. (Chapman, supra, 386 U.S. at p. 24.) Or, as the Supreme
Court explained in Aledamat, the appellate court “must reverse
the conviction unless, after examining the entire cause, including
the evidence, and considering all circumstances, it determines the



6As we discuss in the portion of our opinion addressing Ayala’s appeal,
after Chiu was decided, the Legislature abolished second degree
murder under the natural and probable consequences doctrine. (See
People v. Gentile (2020) 10 Cal.5th 830, 846 (Gentile); see also § 188.)




                                  11
error was harmless beyond a reasonable doubt.” (Aledamat,
supra, 8 Cal.5th at p. 13.) “Reversal is required if there is ‘ “ ‘a
reasonable possibility’ ” ’ that the error may have contributed to
the verdict.” (People v. Cardenas (2020) 53 Cal.App.5th 102, 117,
quoting Chapman, at p. 24.)
      A conviction may be collaterally attacked for Chiu error
through a petition for a writ of habeas corpus. (Martinez, supra, 3
Cal.5th at pp. 1218, 1221–1222.)
      1.3.   The Chiu error was prejudicial.
       We cannot conclude beyond a reasonable doubt that the
natural and probable consequences doctrine didn’t contribute to
the jury’s verdict in this case. As we explain, nothing in the
court’s instructions, the prosecutor’s argument, or the jury’s
verdict establishes that the jury relied on a legally valid theory
when it convicted Ayala of first degree murder. Nor is the
evidence of Ayala’s guilt under a direct aiding and abetting
theory so overwhelming to render the instructional error
harmless.
       As for the court’s instructions, they informed the jury it
could find Ayala committed first degree murder as an aider and
abettor if it found Ayala either (1) acted with the intent to kill
when he aided Castillo or (2) merely acted with the intent to help
Castillo commit an armed assault, the natural and probable
consequence of which was murder. And although the court
instructed the jury that it could convict Ayala of first degree
premeditated murder if it found he acted with the intent to kill,
the court later instructed the jury that it could also convict Ayala
of premeditated murder so long as the slayer—Castillo—weighed
and considered the question of killing and “decide[d] to and [did]
kill.” Thus, nothing in the court’s instructions told the jury it




                                 12
must find Ayala acted with the intent to kill before it could
convict him of first degree premeditated murder. In other words,
the court’s instructions allowed the jury to sustain a first degree
premeditated murder conviction even if the jury found Ayala only
intended to aid and abet an armed assault, the natural and
probable consequence of which was murder.
       The prosecutor’s argument compounded this problem. The
prosecutor focused extensively on the natural and probable
consequences doctrine in explaining to the jury how it could
convict Ayala of first degree murder. As we noted above, the
prosecutor spent about the same amount of time addressing the
natural and probable consequences doctrine as she did discussing
the general principles of aiding and abetting liability. And the
prosecutor’s discussion of the natural and probable consequences
doctrine wasn’t perfunctory—she emphasized that theory as a
valid means to convict Ayala of first degree murder, and, more
than once, she urged the jury to rely on that theory if it didn’t
believe the People proved Ayala shared Castillo’s intent to kill
Muse. And, in wrapping up her discussion of aiding and abetting,
the prosecutor reminded the jury that it could convict Ayala of
first degree premeditated murder without finding he harbored an
intent commensurate with that offense: “even if [Ayala] didn’t act
in a way that was willful, deliberate and premeditated, … if his
co-principal did, it’s all for one, and one for all. [Ayala] is equally
culpable of the crime ultimately committed.” Thus, the
prosecutor’s argument encouraged the jury to rely on the natural
and probable consequences doctrine to convict Ayala of first
degree murder. (See People v. Sanchez (2022) 75 Cal.App.5th 191,
197 [court’s instructions on natural and probable consequences




                                  13
doctrine and prosecutor’s argument encouraging jury to apply
that doctrine are relevant to whether error is prejudicial].)
       Additionally, nothing in the jury’s verdict establishes, or
even suggests, it didn’t rely on the natural and probable
consequences doctrine to convict Ayala of murder. The verdict
form simply asked the jury to find whether Ayala was guilty of
murder and to state which degree of murder it found he
committed. And although the jury sustained the firearm
allegation, the verdict form only asked the jury to find whether a
“principal,” not necessarily Ayala, used a firearm in Muse’s
murder. As we noted above, the court defined a “principal” as
anyone who directly commits the crime or aids and abets the
commission of the crime.
       Finally, while there certainly was evidence under which the
jury could find Ayala was a direct aider and abettor of Muse’s
murder—i.e., Ayala acted with the intent to kill—that evidence
was not so overwhelming to establish beyond a reasonable doubt
that the jury relied on such a theory. For instance, there was no
evidence that Ayala actively encouraged Castillo to shoot Muse.
Rather, the evidence of Ayala’s presence at the murder was just
as probative of an intent to support Castillo in committing armed
assault as it was probative of an intent to help Castillo commit
murder.
       Nor does the evidence that Ayala hid the gun and told a
fellow gang member that he had shot a rival gang member
conclusively show Ayala aided the murder with the intent to kill.
While such conduct may reflect an after-the-fact consciousness of
guilt for participating in Muse’s murder, it doesn’t establish
Ayala’s intent at the time Muse was killed. Indeed, the jury could
have concluded from that evidence that Ayala simply wanted to




                               14
increase his reputation within his own gang by taking credit for a
shooting he didn’t directly perpetrate. And the fact that the
People’s gang expert testified that gang members often act in
groups when confronting rival gang members doesn’t tilt the
balance in either direction. The expert testified that such
confrontations often end in violence. But the expert didn’t testify
that gang members typically initiate such confrontations to kill,
as opposed to assault or otherwise intimidate or disrespect, rival
gang members.
       The People argue that Ayala’s defense at trial—i.e., that he
wasn’t present when Castillo killed Muse—overwhelmingly
establishes Ayala’s guilt under a valid theory of murder.
According to the People, because Ayala didn’t argue at trial that
he intended only to aid an armed assault, his defense that he
wasn’t present for Muse’s murder left the jury with only two
choices: (1) Ayala intended to participate in a planned murder; or
(2) Ayala wasn’t involved in Muse’s murder. This argument is
misguided.
       The prosecutor never argued, and nothing in the court’s
instructions suggested, that if the jury rejected Ayala’s defense, it
necessarily had to find he intended to aid Castillo in killing
Muse. Instead, as explained above, the prosecutor argued at
length that if the jury found Ayala participated in the killing, it
could convict him of first degree murder even if “the only thing he
thinks is going to happen is an armed assault.” Thus, if the jury
rejected Ayala’s defense (which it clearly did) it was still left with
the option of convicting Ayala of murder under either a direct
aiding and abetting theory or the natural and probable
consequences doctrine. In other words, Ayala’s claim at trial that
he wasn’t present for Muse’s murder did not remove from the




                                 15
jury’s consideration the natural and probable consequences
doctrine as a means of establishing Ayala’s culpability for first
degree murder.
       In short, after reviewing the entire record—including the
court’s instructions, the prosecutor’s argument, the jury’s verdict,
and the evidence—we cannot conclude beyond a reasonable doubt
that the court’s instructions on the natural and probable
consequences doctrine did not contribute to the jury’s verdict.
(Aledamat, supra, 8 Cal.5th at p. 13; Chapman, supra, 386 U.S.
at p. 24.) We therefore must reverse Ayala’s murder conviction.
2.    Ayala’s Appeal (B311702)
       In his appeal, Ayala contends, and the People agree, that
the court (Judge Mitchell) erred when it denied his resentencing
petition under section 1170.95 without issuing an order to show
cause. We agree with the parties.
       S.B. 1437 limited accomplice liability for murder under the
natural and probable consequences doctrine and the felony
murder rule. Under prior California law, every accomplice to an
enumerated felony could be convicted of first degree murder if a
death occurred during the commission of that felony—regardless
of whether the accused killed or intended to kill. (See People v.
Dillon (1983) 34 Cal.3d 441, 462–472.) Similarly, “a defendant
who aided and abetted a crime, the natural and probable
consequence of which was murder, could be convicted not only of
the target crime but also of the resulting murder”—regardless of
whether he acted with malice aforethought. (In re R.G. (2019) 35
Cal.App.5th 141, 144.)
       Now, a person generally may be convicted of murder only if
he acted with malice aforethought. (§ 188, subd. (a)(3); Gentile,
supra, 10 Cal.5th at p. 849.) Thus, section 188 now “bars a




                                16
conviction for first or second degree murder under a natural and
probable consequences theory.” (Gentile, at p. 846.) And, while
S.B. 1437 didn’t completely abrogate the felony murder rule, that
rule applies only if the defendant: (1) was the actual killer; or (2)
with the intent to kill, aided and abetted the actual killer’s
commission of murder; or (3) acted as a “major participant” in a
felony listed in section 189 and acted with “reckless indifference
to human life.” (§ 189, subd. (e), as amended by Stats. 2018, ch.
1015, § 3; § 188, subd. (a)(3), as amended by Stats. 2018, ch. 1015,
§ 2.)
       In addition to changing the law of murder prospectively,
S.B. 1437 gave people who have been convicted of murder under
one of the now-invalid theories the opportunity to petition for
resentencing under section 1170.95. (Stats. 2018, ch. 1015, § 4;
Stats. 2022, ch. 58, § 10.) In relevant part, section 1170.95
provides that a person convicted of “murder under the natural
and probable consequences doctrine or other theory under which
malice is imputed to a person based solely on that person’s
participation in a crime, … may file a petition with the court that
sentenced the petitioner to have the petitioner’s murder …
conviction vacated and to be resentenced on any remaining
counts” if (1) the complaint or information filed against them
“allowed the prosecution to proceed under a theory of … murder
under the natural and probable consequences doctrine”; (2) the
petitioner was convicted of murder “following a trial or accepted a
plea offer in lieu of a trial at which the petitioner could be
convicted” of murder; and (3) the “petitioner could not presently
be convicted” of murder “because of changes to Section 188 or
189.” (§ 1170.95, subd. (a).)




                                 17
       If the petitioner files a facially sufficient petition, the court
must appoint counsel. (§ 1170.95, subd. (b)(3).) After allowing the
parties to file briefs, the court must hold a hearing to “determine
whether the petitioner has made a prima facie … showing that
[he] is entitled to relief.” (Id., at subd. (c).)
       In People v. Lewis (2021) 11 Cal.5th 952 (Lewis), the
California Supreme Court clarified the scope of the trial court’s
inquiry at the prima facie stage under section 1170.95,
subdivision (c). As the Supreme Court explained, the inquiry “is
limited. Like the analogous prima facie inquiry in habeas corpus
proceedings, ‘ “the court takes [the] petitioner’s factual
allegations as true and makes a preliminary assessment
regarding whether the petitioner would be entitled to relief if his
or her factual allegations were proved. If so, the court must issue
an order to show cause.” ’ [Citations.]” (Lewis, at p. 971.) While
the court may review the record of conviction, it “should not
engage in ‘factfinding involving the weighing of evidence or the
exercise of discretion.’ [Citation.] … [T]he ‘prima facie bar was
intentionally and correctly set very low.’ ” (Id. at p. 972.) In other
words, a denial at this stage “ ‘is appropriate only if the record of
conviction demonstrates that “the petitioner is ineligible for relief
as a matter of law.” ’ ” (People v. Ervin (2021) 72 Cal.App.5th 90,
101 (Ervin).)
       If the petitioner makes a prima facie showing for relief, the
court must “issue an order to show cause” and “hold a hearing to
determine whether to vacate the murder … conviction and to
recall the sentence.” (§ 1170.95, subds. (c) & (d)(1).) “At the
hearing to determine whether the petitioner is entitled to relief,
the burden of proof shall be on the prosecution to prove, beyond a
reasonable doubt, that the petitioner is guilty of murder … under




                                  18
California law as amended by the changes to Section 188 or 189
made effective January 1, 2019. The admission of evidence in the
hearing shall be governed by the Evidence Code, except that the
court may consider evidence previously admitted at any prior
hearing or trial that is admissible under current law, including
witness testimony, stipulated evidence, and matters judicially
noticed. The court may also consider the procedural history of the
case recited in any prior appellate opinion. … The prosecutor and
the petitioner may also offer new or additional evidence to meet
their respective burdens. A finding that there is substantial
evidence to support a conviction for murder … is insufficient to
prove, beyond a reasonable doubt, that the petitioner is ineligible
for resentencing.” (§ 1170.95, subd. (d)(3).)
       “If the prosecution fails to sustain its burden of proof, the
prior conviction, and any allegations and enhancements attached
to the conviction, shall be vacated and the petitioner shall be
resentenced on the remaining charges.” (§ 1170.95, subd. (d)(3).)
“The petitioner’s conviction shall be redesignated as the target
offense or underlying felony for resentencing purposes if the
petitioner is entitled to relief pursuant to this section, murder or
attempted murder was charged generically, and the target
offense was not charged.” (Id., at subd. (e).)
       Whether a petitioner has made a prima facie showing of
eligibility for relief under section 1170.95 is a “ ‘purely legal
conclusion, which we review de novo.’ ” (Ervin, supra, 72
Cal.App.5th at p. 101.)
       The parties agree, and so do we, that the court erred when
it denied Ayala’s resentencing petition without issuing an order
to show cause and holding an evidentiary hearing. In his petition,
Ayala alleged: (1) he was prosecuted for murder under a natural




                                19
and probable consequences or a felony murder theory; (2) he was
convicted of murder under one of those theories; and (3) he could
not now be convicted of murder because of changes made to
sections 188 and 189 by S.B. 1437. Ayala’s petition is sufficient
on its face under section 1170.95. (§ 1170.95, subds. (a) & (b).)
       The court denied Ayala’s petition without issuing an order
to show cause, however, concluding: (1) there was strong evidence
in the record showing Ayala shared Castillo’s intent to kill Muse;
(2) the jury necessarily found Ayala harbored an intent to kill
when it found him guilty of first degree premeditated murder;
and (3) in any event, Ayala was a major participant in the
murder and acted with reckless indifference to human life.
       The court’s reasoning was flawed for two reasons. First, as
the Supreme Court explained in Lewis, trial courts should not
engage in “ ‘factfinding involving the weighing of evidence or the
exercise of discretion’ ” when evaluating whether a petitioner has
made a prima facie showing for relief under section 1170.95.
(Lewis, supra, 11 Cal.5th at pp. 971–972.) Thus, whether there
was strong evidence in the record from which the jury could infer
that Ayala intended to kill or was a major participant in the
murder and acted with reckless indifference to human life is
immaterial at the prima facie stage of evaluating a resentencing
petition under section 1170.95.7
       Second, that the jury found Ayala guilty of first degree
premeditated murder does not establish, as a matter of law, that


7We also note that whether a petitioner was a major participant in the
underlying felony who acted with reckless indifference to human life
arises only in a felony-murder case and Ayala was not tried or
convicted on a felony-murder theory. (See People v. Strong (2022) 13
Cal.5th 698, 703.)




                                 20
he harbored an intent to kill or was otherwise ineligible for
resentencing relief. As we explained above, the court instructed
the jury it could find Ayala guilty of first degree murder even if it
found Muse’s killing was the natural and probable consequence of
another crime that Ayala intended to aid and abet. Additionally,
when defining premeditated murder, the court instructed the
jury that it need only find “the slayer” weighed and considered
the question of killing and, having in mind the consequences,
“decid[ed] to and [did] kill.” And finally, the prosecutor argued at
length that the jury could convict Ayala of first degree murder
even if it found only that he intended to aid an armed assault, the
natural and probable consequence of which was murder. The
court’s instructions, and the prosecutor’s arguments, at trial
therefore allowed the jury to convict Ayala of first degree murder
under a natural and probable consequences theory.
       Because nothing in the record establishes, as a matter of
law, that Ayala was convicted of murder under a currently valid
theory of liability, the court erred when it found Ayala did not
make a prima facie showing that he is eligible for relief under
section 1170.95. (See Ervin, supra, 72 Cal.App.5th at p. 104
[court erred in summarily denying section 1170.95 petition
because “the jury potentially found [the petitioner] guilty of
murder as an aider and abettor” under a now invalid theory of
liability].) Accordingly, we reverse the order denying Ayala’s
resentencing petition.8



8Because we are reversing the order denying Ayala’s resentencing
petition, we need not address his argument that the court erred in
denying his Marsden motion. We therefore deny as moot Ayala’s
request to augment the record with a copy of a letter from Ayala’s




                                  21
                          DISPOSITION

       We grant Ayala’s habeas petition, reverse his murder
conviction and the order denying his resentencing petition, and
remand the matter for further proceedings. On remand, the
People shall have the choice of retrying Ayala for first degree
murder under a valid theory of liability or accepting a reduction
of Ayala’s murder conviction to second degree murder. (Chiu,
supra, 59 Cal.4th at p. 168.) If the People choose to retry Ayala,
the court shall dismiss the section 1170.95 resentencing petition
as moot. The changes made to sections 188 and 189 by S.B. 1437
shall apply to any retrial. If the People accept a reduction of
Ayala’s conviction to second degree murder, the court shall issue
an order to show cause on Ayala’s resentencing petition and
conduct an evidentiary hearing under section 1170.95,
subdivision (d), at which the People will bear the burden of
proving beyond a reasonable doubt that Ayala is ineligible for
relief. (§ 1170.95, subd. (d)(3).)

 NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS



                                       LAVIN, J.
WE CONCUR:



      EDMON, P. J.                                 EGERTON, J.



former counsel whom the court appointed to represent Ayala in the
section 1170.95 proceedings.




                                 22